                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PRIME MECHANICAL SERVICE, INC.,                Case No. 18-cv-03307-MMC
                                  8                    Plaintiff,
                                                                                        ORDER DISMISSING FIRST CAUSE
                                  9               v.                                    OF ACTION
                                  10     FEDERAL SOLUTIONS GROUP, INC.,
                                         et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          By order filed concurrently herewith, the Court has dismissed the sole claim over

                                  14   which the Court has original jurisdiction, specifically, the Second Cause of Action,

                                  15   wherein plaintiff asserted a claim under 40 U.S.C. 3133(b) against defendant Indemnity

                                  16   Company of California. The remaining claim, the First Cause of Action, alleges a state

                                  17   law claim for breach of contract against defendant Federal Solutions Group, Inc. (“FSG”),

                                  18   a claim as to which the Court’s jurisdiction is supplemental in nature. See 28 U.S.C. §

                                  19   1367(a).

                                  20          Where, as here, the district court has “dismiss[ed] all claims over which it has

                                  21   original jurisdiction,” such court may decline to exercise supplemental jurisdiction over the

                                  22   remaining state law claims. See 28 U.S.C. § 1367(c)(3). In this instance, as the case

                                  23   has not progressed past the pleading stage, FSG has not appeared, and there are no

                                  24   apparent considerations weighing in favor of retaining jurisdiction over the state law

                                  25   claim, the Court finds it appropriate to decline to exercise supplemental jurisdiction over

                                  26   the First Cause of Action. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)

                                  27   (holding “when the federal-law claims have dropped out of the lawsuit in its early stages

                                  28   and only state-law claims remain,” federal courts ordinarily “should decline the exercise of
                                  1    jurisdiction by dismissing the case without prejudice”).

                                  2           Accordingly, the First Cause of Action is hereby DISMISSED without prejudice to

                                  3    plaintiff’s refiling said claim in state court.

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: November 28, 2018
                                                                                                  MAXINE M. CHESNEY
                                  7                                                               United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
